NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  ANTHONY-ERIC EMERSON, Petitioner.

                         No. 1 CA-CR 17-0582 PRPC
                              FILED 2-1-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-138001-001
                             CR2010-139292-001
                 The Honorable Karen L. O’Connor, Judge

              REVIEW GRANTED AND RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Anthony-Eric Emerson, Tucson
Petitioner


                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe, Judge Kenton D. Jones, and Judge James
B. Morse Jr. delivered the decision of the Court.
                            STATE v. EMERSON
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Anthony-Eric Emerson seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s second
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2